 4:20-cv-03107-RGK-PRSE Doc # 42 Filed: 08/17/21 Page 1 of 2 - Page ID # 225




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID H. JACOB,

                    Plaintiff,                             4:20CV3107

       vs.

ROSALYN COTTON, Chairperson,                            MEMORANDUM
Nebraska Board of Parole; MARK T.                        AND ORDER
LANGAN, Member, Nebraska Board of
Parole; ROBERT TWISS, Member,
Nebraska Board of Parole; LAYNE
GISSLER, Member, Nebraska Board of
Parole; and VIRGIL J. PATLAN,
Member, Nebraska Board of Parole;

                    Defendants.


      Plaintiff has filed a Motion to Extend Deadline for Filing Amended Pleadings
(Filing 40) requesting that such deadline, contained in the court’s Order Setting
Schedule for Progression of Case (Filing 29), be extended from August 10, 2021, to
September 21, 2021, because incomplete discovery responses from some of the
Defendants suggest a “potentially further constitutional violation in this case.”
Plaintiff also indicates that he is attempting to correct discovery problems by
communicating directly with Defendants’ counsel, but he may need “additional
discovery.” (Filing 40 at CM/ECF p. 2.)

      Because Plaintiff’s need to file a motion to amend his pleadings and for further
discovery appears uncertain and dependent upon the outcome of discovery
discussions with Defendants’ counsel, I shall deny Plaintiff’s Motion as premature,
especially since Plaintiff still has time to compel additional discovery if needed
(Filing 29, Order Setting Schedule for Progression of Case ¶ 3 (motions to compel
discovery may be filed by September 21, 2021)), and Fed. R. Civ. P. 15(a)(2) allows
 4:20-cv-03107-RGK-PRSE Doc # 42 Filed: 08/17/21 Page 2 of 2 - Page ID # 226




a party to amend pleadings with the court’s leave, which should be freely given when
justice so requires.1 Accordingly,

    IT IS ORDERED that Plaintiff’s Motion to Extend Deadline for Filing
Amended Pleadings (Filing 40) is denied without prejudice as premature.

      DATED this 17th day of August, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




      1
        Plaintiff should note that Defendants’ counsel, Ben Goins, was replaced with
new counsel, Scott Straus, on August 12, 2021, (Filing 39) which may have caused
a delay in Defendants’ response to Plaintiff’s August 6, 2021, letter (Filing 40) to
counsel.
                                          2
